[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
In a motion for summary judgment, the moving party bears the burden of establishing the nonexistence of any material fact. The trial court must view the evidence before it in the light most favorable to the nonmoving party. Honan v. Greene, supra,37 Conn. App. 139-140. Viewing the facts in a light most favorable to the nonmoving party material questions of fact are in dispute. First, did Employees of Eyelet promise the plaintiff a five year contract with a salary of $75,000 per year and a bonus of $25,000 per year, and a company car? Second, if Eyelet made this promise, was it made with the intent of inducing the plaintiff to remain with the company? Finally, if Eyelet made an oral promise, did the plaintiff detrimentally rely on those promises to remain with the company? The answers to all these questions must be resolved to determine if Eyelet is estopped from claiming the statute of frauds. A party can not use the statute of frauds to accomplish a fraud. DeLuca v. C. W. Blakeslee  Sons, Inc., supra.174 Conn. 544. Whether the plaintiff relied on Eyelet's promise is a material question of fact in dispute. Summary judgment is denied.
FLYNN, J.